Exhibit CHINA NETWORKS INTERNATIONAL HOLDINGS, LTD. REPORT AND CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEARS ENDED DECEMBER 31, 2 CHINA NETWORKS INTERNATIONAL HOLDINGS, LTD. REPORT ANDFINANCIAL STATEMENTS FOR THE YEARS ENDED DECEMBER 31, 2 CONTENTS Page Report of Independent Registered Public Accounting Firm 1 Consolidated Balance Sheets 2 Consolidated Statements of Operations and Comprehensive Income /(Loss) 3 Consolidated Statements of Changes in Equity 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6 to25 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO THE BOARD OF DIRECTORS AND STOCKHOLDERS OF CHINA
